PREDICTIVE METHODS FOR EMISSIONS
CONTROL SYSTEMS PERFORMANCE



EXAMINER’S AMENDMENT


In view of the Applicant’s election of claims 17 - 20 without traverse dated Feb. 17, 2022, an Examiner’s amendment to the record appears below. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Cancel withdrawn claims 1 - 16.





REASONS FOR ALLOWANCE


Independent claim 17 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of predicting total ash loading (ALtotal) of a particulate filter over an in-service lifetime, comprising the combination of:
conducting an aging test by operating an engine through an aging profile comprising multiple cycles wherein each cycle comprises a thermal aging mode, a soot loading mode, and an ash loading mode; and
calculating the predicted total ash loading using the equation,
ALtotal = FCtotal * m% * CR%
wherein m% is a weight percent of a dopant in the fuel, and CR% is a weight percent of ash present in the particulate filter after the aging test.

Claims 18 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 17.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/Eric S. McCall/Primary Examiner
Art Unit 2856